Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 102(a)(1)-(2) as being anticipated by Pellizzer (Patent No.: US 9779805).
Re claim 1, Pellizzer, FIGS. 3 and 8 teaches a variable resistance device, comprising: 
a first phase change memory device, comprising a first material (3a of Fig. 8 and 27 of Fig. 3, col. 5, lines 10-15) that increases resistance when a set pulse is applied; and 
a second phase change memory device, comprising a second material (3b) that decreases resistance when a set pulse is applied.
Re claim 2, Pellizzer, FIGS. 3 and 8 teaches the variable resistance device of claim 1, further comprising a first bypass switch (4a/58/59) configured to short-circuit the first phase change memory device when enabled and a second bypass switch (4b/58/59) configured to short-circuit the second phase change memory device when enabled.
Re claim 3, Pellizzer, FIGS. 3 and 8 teaches the variable resistance of claim 2, wherein the first bypass switch and the second bypass switch (4a/4b) are both disabled by default (in off state).
Re claim 4, Pellizzer, FIGS. 3 and 8 teaches the variable resistance device of claim 2, wherein the first bypass switch is an n-type field effect transistor (58 of (4a/58/59) and wherein the second bypass switch is a p-type field effect transistor (59 of (4b/58/59).
Re claim 6, Pellizzer, FIGS. 3 and 8 teaches the variable resistance device of claim 1, wherein the first phase change memory device and the second phase change memory device are connected in series (note that when the switches 4a and 4b closed, PCM 3a are connected in series with PCM 3b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pellizzer in view of another Pellizzzer (Pub. No.: US 2013/0181183) (hereinafter `183)
Re claim 5, Pellizzer, FIGS. 3 and 8 teaches the variable resistance device of claim 1, wherein the first material is group VI (said group VI of the periodic table, col. 1, lines 30-37, note that “Group VI consists of two subgroups: group VIB, the main group, and group VIA. Group VIB consists of chromium, molybdenum, and tungsten, and Group VIA consists of oxygen, sulphur, selenium, tellurium, and polonium) and the second material is selected from the group consisting of GeTe, Sb2Te3, and Ge2Sb2Te5 (said Ge2Sb2Te5, col. 1, lines 30-37).
Pellizzer fails to disclose wherein the first material is Cr2Ge2Te6.
However, `183 teaches wherein the first material is Sb2Ge2Te6 ¶ [0013].
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of increasing throughput, e.g., faster set-ability as taught by `183, [0013]. 
Moreover, because chromium is belong to group VIA as taught Pellizzer, it would be possible to select Chromium (Cr) instead Antimony (Sb) in the first material such as Sb2Ge2Te6 of `183 to produce a predictable chemical such as Cr2Ge2Te6 for intended used purpose, since it has been held to be within the general skill of a worker in the art to select a known chalcogenide material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416.
Response to Arguments
Applicant's arguments filed 06/06/2022 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that
“There is nothing in either of the cited references which addresses the possibility of using two different phase change memory materials. Claim 1 defines the first material and the second material in terms of how their resistances change when a set pulse is applied-the first material increases resistance and the second material decreases resistance. Pellizzer 1, meanwhile, shows the device in its FIG. 4, with a "storage region 27" formed from Ge2Sb2Te5. There is no suggestion anywhere in the reference that a second phase change memory material might be used as well. 
The Pellizzer 2 reference cannot cure this deficiency. While the reference describes a number of phase change memory materials, there is nothing that suggests that two distinct materials might be used in the same variable resistance device. It is therefore respectfully asserted that Pellizzer 1 and Pellizzer 2, taken alone or in combination, fail to disclose or suggest a first phase change memory device that includes a first material that increases resistance when a set pulse is applied and a second phase change memory device that includes a second material that decreases resistance when a set pulse is applied.
Claim 5 recites, "wherein the first material is Cr2Ge2Te6 and the second material is selected from the group consisting of GeTe, Sb2Te3, and Ge2Sb2Tes." The Office Action conceds that Pellizzer 1 fails to teach the first material, but cites Pellizzer 2 as teaching the second material. 
However, neither reference ever addresses the possibility of using Cr2Ge2Te6 at all. It is therefore respectfully asserted that Pellizer 1 and/or Pellizer 2, taken alone or in combination, fail to disclose or suggest that the first material is Cr2Ge2Te6.” Pages 7-8 of 9.

The Examiner respectfully submits that claim 1 is broadly claims such as “first phase change memory device, comprising a first material …; and a second phase change memory device, comprising a second material”, therefore, these materials could be the same of different materials, furthermore, in the column decoder (59, Fig. 8, col. 6, lines 9-27) process wherein said PCM 3a is on the set stage (low resistivity state) while the PCM 3b is on reset state (high resistivity state) etc.
Regarding claim 5, Pellizzer, FIGS. 3 and 8 teaches the variable resistance device of claim 1, wherein the first material is group VI (said group VI of the periodic table, col. 1, lines 30-37, note that “Group VI consists of two subgroups: group VIB, the main group, and group VIA. Group VIB consists of chromium, molybdenum, and tungsten, and Group VIA consists of oxygen, sulphur, selenium, tellurium, and polonium) and the second material is selected from the group consisting of GeTe, Sb2Te3, and Ge2Sb2Te5 (said Ge2Sb2Te5, col. 1, lines 30-37).
Pellizzer fails to disclose wherein the first material is Cr2Ge2Te6.
However, `183 teaches wherein the first material is Sb2Ge2Te6 ¶ [0013].
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of increasing throughput, e.g., faster set-ability as taught by `183, [0013]. 
Moreover, because chromium is belong to group VIA as taught Pellizzer, it would be possible to select Chromium (Cr) instead Antimony (Sb) in the first material such as Sb2Ge2Te6 of `183 to produce a predictable chemical such as Cr2Ge2Te6 for intended used purpose, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416.
For the above reasons, it is believed that the rejections should be sustained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TONY TRAN/Primary Examiner, Art Unit 2894